PRUCO LIFE INSURANCE COMPANY PRUCO LIFE FLEXIBLE PREMIUM VARIABLE ANNUITY ACCOUNT PRUDENTIAL DEFINED INCOME (PDI) VARIABLE ANNUITY Supplement dated July 1, 2015 to the Prospectus dated April 27, 2015 This Supplement should be read and retained with the Prospectus for your Annuity. This Supplement updates certain information in the Prospectus for the Prudential Defined Income (PDI) Variable Annuity. If you would like another copy of the current Prospectus for PDI, please call us at 1-888-PRU-2888. FOR USE IN CALIFORNIA ONLY APPROVAL AND EFFECTIVENESS OF THE CHANGES TO THE 12B-1 PLAN (Effective July 1, 2015) SUMMARY OF CONTRACT FEES AND CHARGES The following is added to the table “Underlying Mutual Fund Portfolio Annual Expenses”: Management Fees Other Expenses Distribution and/or Service Fees (12b-1fees) Dividend Expenses On Short Sales Broker Fees and Expenses on Short Sales Acquired Portfolio Fees & Expenses Total Annual Portfolio Operating Expenses Contractual Fee Waiver or Expense Reimbursement Net Annual Portfolio Operating Expenses AST Money Market Portfolio 0.32% 0.03% 0.25% 0.00% 0.00% 0.00% 0.60% 0.00% 0.60% PDICASUP
